DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudis et al. (US Patent No.: 9,677,817 hereinafter “Dudis”).
With respect to claim 1, Dudis discloses a method for managing heat transfer of a thermal load (Abstract and Fig 1), the method comprising: providing a thermal management system (Fig. 1) comprising a heat exchanger reactor (Fig. 1, heat exchanger 120) containing an expendable heat absorption material (Col. 5, lines 49-Col. 6, line 32); applying heat from a thermal load to the thermal management system at a temperature between approximately 18-30°C using a thermal load coolant (Col. 13. Lines 13-36, the temperature can be at 20°C); transferring heat from the thermal load to a transfer fluid at a temperature above approximately 60°C creating a heated transfer fluid (Col. 13, lines 38-54), wherein the heated transfer fluid is introduced into the heat exchanger reactor (Figs. 1-2); transferring heat from the heated transfer fluid into the expendable heat absorption material, wherein the expendable heat absorption material endothermically decomposes into a gaseous by-product; and maintaining the thermal load coolant within a specified temperature range independent of heat load dynamics (Col. 4. Lines 39-Col. 6 line 49).
With respect to claim 2, Dudis discloses the method of claim 1 as discussed above. Dudis also discloses comprising applying the heat from the thermal load at a steady rate (Col. 5. Lines 49-67, flow controller can apply the thermal load at a steady rate).
With respect to claim 3, Dudis discloses the method of claim 1 as discussed above. Dudis also discloses comprising applying the heat from the thermal load at an unsteady rate (Col. 5. Lines 49-67, flow controller can apply the thermal load at various rates depending upon different parameters and desired heat transfer).
With respect to claim 4, Dudis discloses the method of claim 1 as discussed above. Dudis also discloses comprising calculating an amount of heat transfer from the thermal load to the expendable heat absorption material (Fig. 2 and Col. 12, lines 16-34).
With respect to claim 5, Dudis discloses the method of claim 1 as discussed above. Dudis also discloses wherein the expendable heat absorption material comprises an ammoniated salt (Col. 2, lines 41-4).
With respect to claim 6, Dudis discloses the method of claim 1 as discussed above. Dudis also discloses wherein the expendable heat absorption material comprises any of ammonium carbamate and ammonium bicarbonate (Col. 2, lines 61-66, Col. 3, lines 6-28 and Col. 4, lines 39-67).
With respect to claim 7, Dudis discloses the method of claim 1 as discussed above. Dudis also discloses comprising suspending the expendable heat absorption material in a carrier fluid comprising any of ethylene glycol and propylene glycol (Fig. 3, Col. 4, lines 16-20 and Col. 6, lines 64-Col. 7 line 17)).
With respect to claim 8, Dudis discloses the method of claim 1 as discussed above. Dudis also discloses comprising isolating the heat exchanger reactor from thermal transients of the thermal load (Col. 6, lines 49-63).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dudis et al. (US Patent No.: 9,677,817 hereinafter “Dudis”).
With respect to claim 9, Dudis discloses the method of claim 1 as discussed above. Dudis does not disclose that controlling a temperature of the thermal load to approximately an ambient temperature surrounding the thermal load. Dudis does, however, disclose that the heat transfer rate can vary depending upon the temperature, fluid flow rate and pressure (Col. 4, lines 65-67). Therefore, the temperature is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the temperature can varying depending upon a desired heat transfer rate. Therefore, since the general conditions of the claim, i.e. that the temperature can vary, were disclosed in the prior art by Dudis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have a temperature of the thermal load be approximately an ambient temperature surrounding the thermal load. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763